Table of Contents
DETAILED ACTION	3
1.0	REISSUE APPLICATIONS	3
1.1	Summary	3
2.0	STATUS OF CLAIMS	4
3.0	REASON FOR REISSUE	4
4.0	RESPONSE TO ARGUMENTS	4
4.1	Nonstatutory Double Patenting	4
4.2	Claim Rejections 35 U.S.C. 103	5
4.3	Lack of Support for Claim Changes	8
5.0	CLAIM REJECTIONS 35 U.S.C. 103	9
5.1	Von Novak, Kirby, KR 20120134032A (cl. 1-15)	9
6.0	ACTION IS MADE FINAL	28
7.0	CONCLUSION	29


DETAILED ACTION
1.0	REISSUE APPLICATIONS

1.1	Summary

This office action is in response to Applicant’s Arguments/Remarks filed on 9/20/2022 which is in response to the non-final rejection mailed on 6/20/2022 in the examination of reissue application 16/854,232 filed 4/21/2020 regarding US 10,236,724 B2 issued to Lee et al. March, 19, 2019.
Claims 1-15 are patent claims, wherein claims 1, 6, 12, and 14 are amended and written in independent form.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,236,724 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.
2.0	STATUS OF CLAIMS

	Claims 1-15 are patent claims.
Claims 1, 6, 12, and 14 are amended and written in independent form.
Claims 1-15 are rejected.
	
3.0	REASON FOR REISSUE

	By reason of the patentee claiming more or less that he had the right to claim in the patent. This is a broadening Reissue.
The patent is wholly or partly inoperative because of at least one error in patented independent Claim 12, in that at least one recitation of the claim was written too narrowly such that Applicants have claimed less than they had a right to. Specifically, independent  Claim 12 unnecessarily recites “a power receiving unit (PRU) control signal". Accordingly, this Reissue Application intends to correct this defect in at least independent Claim 12 by more broadly reciting the present invention therein, by deleting “a power receiving unit (PRU)” so that the claim recites “a control signal”.
4.0	RESPONSE TO ARGUMENTS

4.1	Nonstatutory Double Patenting
Regarding Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-15, and 1-4 respectively of U.S. Patent No. 9,806,554, Applicant argued that a terminal disclaimer is not required to he filed by applicant in the reissue application because a terminal disclaimer was filed and approved in an original application, and a copy of that terminal disclaimer is not required to be filed by applicant in the reissue application. MPEP § 1490(VI) B.
In view of the above Applicant submits that the Terminal Disclaimer filed for U.S. 9,806,554 and accepted during the prosecution of U.S. 10,236,724 is effective for the present reissue application, and the nonstatutory double patenting rejection should be Withdrawn.
The Examiner agrees, therefore the rejection of claims 1-15 on the ground of nonstatutory double patenting is withdrawn by the Examiner.

4.2	Claim Rejections 35 U.S.C. 103 

Regarding the rejection of Claims 1-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Novak et al. (US 9660478 B2) in view of Kirby et al. (US 8452235 B2), Applicant has amended claim 1 by adding “wherein the time set value is set by the wireless power transmitter” and similar recitation in amended claims 6, 12, and 14. Applicant argued that the prior art Von Novak fails to disclose receiving, from the wireless power transmitter, a time set value that is set for checking cross connection". (Applicant’s Remarks page 8).
Regarding independent claims 1 and 6, Applicant argued further that, Von Novak fails to disclose information that is received by a wireless power receiver, which then triggers the wireless power receiver to generate a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, and then maintain the second load status for a time corresponding to the received information. (Applicant’s Remarks page 11).
With respect to the combination with Kirby, Applicant argued  Kirby does not teach or suggest generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, let alone generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, in response to receiving the time set value. (Applicant’s Remarks page 11).
Similar to claims 1 and 6, Applicant argued regarding independent claims 12 and 14, that Von Novak in view of Kirby fails to teach or suggest the wireless power transmitter "transmitting, to a wireless power receiver, a time set value that is set for checking cross connection, wherein the time set value is set by the wireless power transmitter." (Applicant’s Remarks pages 13 and 14).
Applicants arguments are fully considered by the Examiner and not found convincing in view of the new grounds of rejection. The newly added limitation is disclosed by the prior art Nam Yoon Kim (KR 20120134032 A).
Von Novak discloses generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status (impedance change) 1  (col. 3, line 60 to col. 4 line 6) (see Fig. 9, 910, “vary the power signal”). The second load status corresponds to the change of impedance caused by the chargeable device entering the  wireless charging field. Von Novak further discloses detecting an impedance change (generating a power variation) in a wireless charging field generated by the wireless charger within a first time period. The first time period disclosed by Von Novak is considered the same as the time set for checking cross connection (Fig. 11)(col. 23, lines 38-52). Von Novak discloses generating a power variation in the wireless power receiver on order of 300 mW to 5 W to power or charge different devices with different power requirements and higher or lower powers levels may be provided (col. 10, lines 7-14). Additionally, Von Novak discloses additional load can be added to the chargeable device to generate a power variation so that the chargeable device can be uniquely paired with a wireless charger avoiding cross connection (col. 24, lines 9-20). Thus, contrary to Applicant’s argument, (Remarks page 10) Von Novak discloses generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status.
In response to Applicant’s argument that there is nothing in column 5, lines 10-22 of Von Novak that teaches or suggests "receiving, from the wireless power transmitter, a time set value that is set for checking cross connection," as recited in independent Claim 1 and 6, Kirby was added for teaching this limitation (See claim rejection below).(Remarks, page 7).
Kirby et al. (US 8,452,235 B2) teaches method of controlling wireless receiver wherein each existing wireless receiver device 300 (Fig. 7) is allocated a new non-overlapping time slot (“time set value is set by the wireless power transmitter”) for receiving power (col. 17, lines 1-5). Non-overlapping time is considered the same as time for checking/avoiding cross connection. Table 2 shows some possible messages that may be sent by the transmitter and the receiver. 

    PNG
    media_image1.png
    403
    419
    media_image1.png
    Greyscale

Kirby. Table 2, annotated by Examiner.
In line 5, the transmitter sends out a slot assignment (SA) along with a device number, a start time (NN) within the power period 450', an end time (MM) within the power period 450', and a checksum of all the data bits in the receive reply (col. 13, lines 58-62). Thus, contrary to Applicant’s arguments, Kirby disclosed “transmitting, to a wireless power receiver, a time set value that is set for checking cross connection, wherein the time set value is set by the wireless power transmitter.”
Additionally, new art Nam Yoon Kim (KR 20120134032 A) discloses the timing between the source device 110 (wireless power transmitter) and the target device 120 (Power receiver) (Fig. 1) is assured (promised) by sending a message (“time set value”) from the source device to  the target device. (KR 20120134032 A. English Translation).
In view of the above, independent claims 1, 6, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Novak et al. (US 9660478 B2) in view of  Kirby et al. (US 8,452,235 B2) and KR 20120134032 A. 
Applicant did not specifically address the limitations of dependent claims 2-5, 7-11, 13 and 15 and are therefore rejected for the same reasons as above. 

4.3	Lack of Support for Claim Changes
The amendment filed 9/20/2022 proposes amendments to claims that do not comply with 37 CFR 1.173(c)2, which sets forth the manner of making amendments in reissue applications.
c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.(MPEP 1453).
Applicant did not provide an explanation of the support in the disclosure of the patent for the changes made to the claims.
5.0	CLAIM REJECTIONS 35 U.S.C. 103 

 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.1	Von Novak, Kirby, KR 20120134032A (cl. 1-15)

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Novak et al. (US 9660478 B2) in view of Kirby et al. (US 8452235 B2) and KR 20120134032A.
1. (Original) A method of controlling a wireless power receiver, the method comprising:
Von Novak discloses method of controlling a wireless power receiver 108 (Fig. 1).
receiving, by a power receiver, power from a wireless power transmitter;
Von Novak discloses  power receiver 108 receiving power from a wireless power transmitter 104 (Fig. 1).

receiving, from the wireless power transmitter, a time set value that is set for checking cross connection;
Von Novak discloses checking cross connection of wireless transmitter units (PTU#1, PTU#2) and wireless power receiving units (PRU#1, PRU#2, PRU#3, PRU#4) (Fig. 7B) by comparing a time period with a predetermined time period (col. 5, lines 10-22).

    PNG
    media_image2.png
    246
    586
    media_image2.png
    Greyscale

Von Novak. Fig. 7B
To the extent that Von Novak may not specifically disclose the time period (“time set value”) is received from the wireless power transmitter it would have been obvious over Kirby et al.
Kirby et al. (US 8452235 B2) teaches method of controlling wireless receiver wherein each existing wireless receiver device 300 (Fig. 7) is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter 200 (Fig. 7) sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62)(Fig. 12B). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power. 

wherein the time set value is set by the wireless power transmitter;

    PNG
    media_image3.png
    294
    580
    media_image3.png
    Greyscale

Kirby. Fig. 12B

Kirby et al. discloses the transmitter 200 (Fig. 7) sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62)(Fig. 12B).
To the extent that Von Novak and Kirby may not specifically disclose wherein the time set value is set by the wireless power transmitter it is obvious over KR 20120134032.
In analogous art Nam Yoon Kim (KR 20120134032 A) discloses the timing between the source device 110 (wireless power transmitter) and the target device 120 (Power receiver) (Fig. 1) is assured (promised) by sending a message (“time set value”) from the source device 110 to  the target device 120.
 “The reception control unit 730 controls the output power signal is received in a demodulator 260. Because messages are not received from the target device while the source cavity is a wake-up signal, it is not necessary to demodulate the output power signal. Further, according to the appointment time, the source device and the target device between the predetermined target device does not send the message need not be transmitted, the output power signal to the demodulator 260. The receiving control unit 730 can control the switch coupled between the demodulator 260 and the power limiting section 720 is a group such that the output power signal is delivered to the set time for the demodulator 260. Or the demodulator 260 and the coupling can be controlled switch coupled between the ring (710). Reception control unit 730 controls the on / off of the switch, while turning on the switch that receives the message of the target device (on) and the switch-off may be the (off) when not receiving a message for the target device. The timing between the source device and the target device sends a message to the target device and timing for sending the message from the source device to each other can be promised.” (KR 20120134032 A. English Translation).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power wherein the time set value is set by the wireless power transmitter disclosed by (KR 20120134032 A) so that charging of the power receiver (target device) by the power transmitter (wireless power transmitter is done in a timely manner to avoid cross connection. 

in response to receiving the time set value, generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status; and
Von Novak discloses generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status (impedance change) (col. 3, line 60 to col. 4 line 6) (see Fig. 9, 910, “vary the power signal”).
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising controller 316 (Fig. 8) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status by turning ON and OFF switch S2B for connecting and disconnecting dummy load (col. 11, lines 17-29) (Fig. 11B, 11C). Kirby further disclosed first and second load status corresponding to 0 and 1 power states respectively. Higher power states being interpreted as 1 and lower power states being interpreted as 0 (col. 12, lines 4-6, 10-12).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by generating a power variation in the wireless power receiver by converting a load status from a first load status (dummy load connected) to a second load status (dummy load disconnected) disclosed by Kirby et al. for receiving power. 

maintaining the second load status for a time corresponding to the received time set value.
Von Novak discloses  means for detecting an impedance change in a wireless charging field generated by the wireless charger within a first time period.
Additionally, Kirby et al. (US 8452235 B2) teaches maintaining the second load status (full power) for a time 450’ corresponding to the received time set value (Fig. 12B). More specifically, Kirby discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450' (col. 13, lines 58-60).(Fig. 12B).

2. (Original) The method of claim 1, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.

returning to the first load status, upon a lapse of the time corresponding to the received time set value.
Kirby discloses returning to the first load status (0 power state), upon a lapse of the time corresponding to the received time set value because the device is shut off or it does not need any more power (col. 16, lines 17-20).
3. (Original) The method of claim 1, wherein converting the load status comprises switching a switch connected to a dummy load to an ON state in response to receiving the time set value, and
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.
Kirby et al. (US 8452235 B2) discloses converting the load status comprises switching a switch S2B connected to a dummy load R2 to an ON state (Fig. 11B).
wherein maintaining the second load status comprises maintaining the ON state for the time corresponding to the received time set value.
Kirby et al. (US 8452235 B2) discloses maintaining the second load status comprises maintaining the ON state for the time corresponding to the received time set value.

4. (Original) The method of claim 3, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.

switching the switch to an OFF state, upon a lapse of time corresponding to the received time set value.
Von Novak disclosed receiver 508 having switching circuitry for turning OFF (disconnecting) the receive antenna that also changes the “load” as “seen” by the transmitter 404 (FIG. 2) (col. 14, lines 38-44). 

5. (Original) The method of claim 1, wherein the power variation in the wireless power receiver is caused by a load variation due to the conversion of the load status.
Von Novak and Kirby discloses all of the limitations of claim 1 as set forth above.
Von Novak disclosed detecting (avoidance) of cross connection of a chargeable device in communication with the wireless charger by varying power signals transmitted by a power transmitter of the wireless charger and the wireless charger receiving information regarding power signals received by the chargeable device. Von Novak further disclosed causing power variation by adding additional loads (col. 24, lines 9-20).

6. (Original) A wireless power receiver, comprising:
Von Novak discloses wireless power receiver 108 (Fig. 1).

    PNG
    media_image4.png
    236
    496
    media_image4.png
    Greyscale

a power receiver configured to receive power from a wireless power transmitter;
Von Novak discloses power receiver 108 configured to receive power from a wireless power transmitter 104 (Fig. 1).

a communication module configured to receive, from the wireless power transmitter, a time set value that is set for checking cross connection; and
Von Novak discloses a communication module 725 (Transceiver) configured to receive, communication from the wireless power transmitter (Fig. 7C) (col. 18, 18-34).
Von Novak may not disclose communication module 725 receiving a time set value that is set for checking cross connection.
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power by a receiver for charging a chargeable device. 

a controller configured to: 
receive, from the wireless power transmitter, a time set value that is set for checking cross connection, by using the communication module, wherein the time set value is set by the wireless power transmitter,
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
To the extent that and Von Novak and Kirby may not specifically disclose wherein the time set value is set by the wireless power transmitter it is obvious over KR 20120134032.
Nam Yoon Kim (KR 20120134032 A) specifically discloses the timing between the source device 110 (wireless power transmitter) and the target device 120 (Power receiver) (Fig. 1) is assured (promised) by sending a message (“time set value”) from the source device (wireless power transmitter) to  the target device 120 (Power receiver) using communication module 115 (Fig. 1).
“The reception control unit 730 controls the output power signal is received in a demodulator 260. Because messages are not received from the target device while the source cavity is a wake-up signal, it is not necessary to demodulate the output power signal. Further, according to the appointment time, the source device and the target device between the predetermined target device does not send the message need not be transmitted, the output power signal to the demodulator 260. The receiving control unit 730 can control the switch coupled between the demodulator 260 and the power limiting section 720 is a group such that the output power signal is delivered to the set time for the demodulator 260. Or the demodulator 260 and the coupling can be controlled switch coupled between the ring (710). Reception control unit 730 controls the on / off of the switch, while turning on the switch that receives the message of the target device (on) and the switch-off may be the (off) when not receiving a message for the target device. The timing between the source device and the target device sends a message to the target device and timing for sending the message from the source device to each other can be promised.” (KR 20120134032 A. English Translation).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power wherein the time set value is set by the wireless power transmitter disclosed by (KR 20120134032 A) so that charging of the power receiver (target device) by the power transmitter (wireless power transmitter is done in a timely manner without cross-connection. 

generate a power variation in the wireless power receiver by converting a load status from a first load status to a second load status, and
Von Novak discloses receiver comprising controller 516 (Fig. 5) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status (impedance change) (col. 3, line 60 to col. 4 line 6) (see Fig. 9, 910, “vary the power signal”).
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising a controller 316 (Fig. 8) generating a power variation in the wireless power receiver by converting a load status from a first load status to a second load status by turning ON and OFF switch S2B for connecting and disconnecting dummy load (Fig. 11B, 11C). Kirby further disclosed first and second load status corresponding to 0 and 1 power states respectively. Higher power states being interpreted as 1 and lower power states being interpreted as 0 (col. 12, lines 4-6, 10-12).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by generating a power variation in the wireless power receiver by converting a load status from a first load status (dummy load connected) to a second load status (dummy load disconnected) disclosed by Kirby et al. for receiving power by a receiver for charging a chargeable device. 

maintain the second load status for time corresponding to the received time set value.
Von Novak discloses  means for detecting an impedance change in a wireless charging field generated by the wireless charger within a first time period.
Additionally, Kirby et al. (US 8452235 B2) teaches maintaining the second load status (full power) for a time 450’ corresponding to the received time set value (Fig. 12B). More specifically, Kirby discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450' (col. 13, lines 58-60).

7. (Original) The wireless power receiver of claim 6, wherein the controller is further configured to return to the first load status, upon a lapse of the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
Kirby discloses returning to the first load status (0 power state), upon a lapse of the time corresponding to the received time set value because the device is shut off or it does not need any more power (col. 16, lines 17-20).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the controller disclosed by Von Novak by adding wherein the controller is further configured to return to the first load status, upon a lapse of the time corresponding to the received time set value disclosed by Kirby et al. because the device is shut off or it does not need any more power.

8. (Original) The wireless power receiver of claim 6, further comprising:
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
a dummy load connected in parallel between the power receiver and a load of the wireless power receiver; and
Von Novak did not disclose a dummy load connected in parallel between the power receiver and a load of the wireless power receiver.
Kirby et al. (US 8452235 B2) discloses a dummy load R2 connected in parallel between the power receiver and a load of the wireless power receiver (Fig. 11B).
At the time the invention was made it would have been obvious to add a dummy load connected in parallel between the power receiver and a load of the wireless power receiver for detecting a wireless receiver.

a switch configured to selectively connect the dummy load to the power receiver.
Kirby et al. (US 8452235 B2) discloses a switch S2B configured to selectively connect the dummy load R2  to the power receiver (Fig. 11B).

9. (Original) The wireless power receiver of claim 8, wherein the controller is further configured to generate the load variation by switching the switch from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 8 as set forth above.
Kirby et al. (US 8452235 B2) discloses power receiver comprising controller 316 (Fig. 8) to generate the load variation by switching the switch S2B from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value for creating a "tuned dummy-load state" for the receive antenna 304. (col. 11, lines 17-29) (Fig. 11B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the controller disclosed by Von Novak by adding wherein the controller is further configured to generate the load variation by switching the switch from an OFF state to an ON state and to maintain the ON state for the time corresponding to the received time set value disclosed by Kirby et al. for creating a "tuned dummy-load state" for the receive antenna for receiving power. 
10. (Original) The wireless power receiver of claim 9, wherein the controller is further configured to return to the first load status by switching the switch from the ON state to the OFF state, upon a lapse of the time corresponding to the received time set value.
Von Novak and Kirby discloses all of the limitations of claim 9 as set forth above.
Von Novak disclosed power receiver 508 comprising controller 516 (Fig. 5) connected to  switching circuitry 512 for turning OFF (disconnecting) the receive antenna that also changes the “load” as “seen” by the transmitter 404 (FIG. 2) (col. 14, lines 38-44). 
Additionally, Kirby et al. (US 8452235 B2) discloses power receiver comprising a controller 316 (Fig. 8) switching the switch S2B from the ON state to the OFF state, upon a lapse of the time corresponding to the received time set value.(Fig. 11C).

11. (Original) The wireless power receiver of claim 6, wherein the power variation in the wireless power receiver is caused by a load variation due to the conversion of the load status.
Von Novak and Kirby discloses all of the limitations of claim 6 as set forth above.
Von Novak disclosed detecting (avoidance) of cross connection of a chargeable device in communication with the wireless charger by varying power signals transmitted by a power transmitter of the wireless charger and the wireless charger receiving information regarding power signals received by the chargeable device. Von Novak further disclosed causing power variation by adding additional loads (col. 24, lines 9-20).

12. (Once Amended) A method for controlling a wireless power transmitter, the method comprising:
Von Novak discloses method for controlling a wireless power transmitter 404 (Fig. 4).

transmitting, to a wireless power receiver, a time set value that is set for checking cross connection;
Von Novak discloses transmitting 404, to a wireless power receiver 508, and receiving communication signal from receiver during a predetermined period of time for determining cross connection  (col. 3 line 60 to col. 4, line 6). 
To the extent that Von Novak did not specifically disclose transmitting to a wireless power receiver a time set value that is set for checking cross connection it would have been obvious over Kirby et al.
Kirby et al. (US 8452235 B2) teaches each existing device is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62).(Fig. 12B).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power to avoid cross-connection.

wherein the time set value is set by the wireless power transmitter;
To the extent that Von Novak and Kirby et al. did not specifically disclose wherein the time set value is set by the wireless power transmitter it is obvious over KR 20120134032 A.
In analogous art Nam Yoon Kim (KR 20120134032 A) specifically discloses the timing between the source device 110 (wireless power transmitter) and the target device 120 (Power receiver) (Fig. 1) is assured (promised) by sending a message (“time set value”) from the source device 110 to  the target device 120.
 “The reception control unit 730 controls the output power signal is received in a demodulator 260. Because messages are not received from the target device while the source cavity is a wake-up signal, it is not necessary to demodulate the output power signal. Further, according to the appointment time, the source device and the target device between the predetermined target device does not send the message need not be transmitted, the output power signal to the demodulator 260. The receiving control unit 730 can control the switch coupled between the demodulator 260 and the power limiting section 720 is a group such that the output power signal is delivered to the set time for the demodulator 260. Or the demodulator 260 and the coupling can be controlled switch coupled between the ring (710). Reception control unit 730 controls the on / off of the switch, while turning on the switch that receives the message of the target device (on) and the switch-off may be the (off) when not receiving a message for the target device. The timing between the source device and the target device sends a message to the target device and timing for sending the message from the source device to each other can be promised.” (KR 20120134032 A. English Translation).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving, from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power wherein the time set value is set by the wireless power transmitter disclosed by (KR 20120134032 A) so that charging of the power receiver (target device) by the power transmitter (wireless power transmitter is done in a timely manner. 

detecting a load variation of the wireless power receiver;
Von Novak discloses detecting a load variation (impedance change) of the wireless power receiver (col. 3 line 60 to col. 4 line 6).
comparing the time set value with a period of the load variation; determining whether the wireless power receiver is cross-connected, based on the comparison result; and

Von Novak discloses comparing load variation patterns and detecting impedance change during a predetermined time period to determine whether the wireless power receiver is cross-connected (col. 22 line 37 to col 23 line 36)(Fig. 10A, 10B).

in response to determining that the wireless power receiver is cross-connected, transmitting a control signal with a permission field indicating that the wireless power receiver is not permitted due to the cross connection.
Von Novak discloses receiver is not permitted due to the cross connection (avoidance of cross-connection of a chargeable device) by detecting an impedance change above an impedance change threshold within a first time period (col. 6, line 56 to col. 7 line 4). 

13. (Original) The method of claim 12, further comprising:
Von Novak and Kirby et al. discloses all of the limitations of claim 12 as set forth above.

transmitting power to the wireless power receiver, in response to determining that the wireless power receiver is not cross-connected.
Von Novak discloses transmitting power to the wireless power receiver, in response to determining that the wireless power receiver is not cross-connected (avoidance of cross-connection of a chargeable device) (col. 6, line 56 to col. 7 line 4). 
14. (Once Amended) A wireless power transmitter, comprising:
Von Novak discloses power transmitter 404 (Fig. 4).

a communication module; and
Von Novak discloses a communication module 725 (Transceiver) configured to receive, communication from the wireless power transmitter (Fig. 7C) (col. 18, 18-34).

 controller configured to: transmit, to a wireless power receiver, a time set value that is set for checking cross connection by using the communication nodule, wherein the time set value is set by the wireless power transmitter,
 Von Novak discloses transmit circuitry 406 comprising controller 415 (Fig. 4)  configured to facilitate avoidance of cross connection of the chargeable device with the wireless charger  (Abstract). Von Novak further discloses checking cross connection of wireless transmitter units (PTU#1, PTU#2) and wireless power receiving units (PRU#1, PRU#2, PRU#3, PRU#4) (Fig. 7B) by comparing a time period with a predetermined time period (col. 5, lines 10-22).
To the extent that Von Novak may not specifically disclose wherein the time set value is set by the wireless power transmitter, it is obvious over Kirby et al. and KR 20120134032A. 
Kirby et al. (US 8452235 B2) teaches method of controlling wireless receiver wherein each existing wireless receiver device 300 (Fig. 7) is allocated a new non-overlapping time slot for receiving power (col. 17, lines 1-5). Specifically, Kirby et al. discloses the transmitter 200 (Fig. 7) sends out a slot assignment (SA) along with a device number, a start time within the power period 450', an end time within the power period 450’ (col. 13, lines 58-62)(Fig. 12B).

    PNG
    media_image3.png
    294
    580
    media_image3.png
    Greyscale

Kirby. Fig. 12B
In analogous art Nam Yoon Kim (KR 20120134032 A) discloses the timing between the source device 110 (wireless power transmitter) and the target device 120 (Power receiver) is assured (promised) by sending a message (“time set value”) from the source device 110 to  the target device 120 (Fig. 1).
 “The reception control unit 730 controls the output power signal is received in a demodulator 260. Because messages are not received from the target device while the source cavity is a wake-up signal, it is not necessary to demodulate the output power signal. Further, according to the appointment time, the source device and the target device between the predetermined target device does not send the message need not be transmitted, the output power signal to the demodulator 260. The receiving control unit 730 can control the switch coupled between the demodulator 260 and the power limiting section 720 is a group such that the output power signal is delivered to the set time for the demodulator 260. Or the demodulator 260 and the coupling can be controlled switch coupled between the ring (710). Reception control unit 730 controls the on / off of the switch, while turning on the switch that receives the message of the target device (on) and the switch-off may be the (off) when not receiving a message for the target device. The timing between the source device and the target device sends a message to the target device and timing for sending the message from the source device to each other can be promised.” (KR 20120134032 A. English Translation).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Von Novak by adding receiving from the wireless power transmitter, a time set value (“non-overlapping time slot”) disclosed by Kirby et al. for receiving power wherein the time set value is set by the wireless power transmitter disclosed by (KR 20120134032 A) so that charging of the power receiver (target device) by the power transmitter (wireless power transmitter is done in a timely manner without cross-connection. 

detect a load variation of the wireless power receiver,
Von Novak discloses a controller 415 configured to detect a load variation (impedance change) of the wireless power receiver (col. 4, lines 22-36).

compare the time set value with a period of the load variation, determine whether the wireless power receiver is cross-connected, based on the comparison result, and
Von Novak discloses comparing load variation patterns and detecting impedance change during a predetermined time period to determine whether the wireless power receiver is cross-connected (col. 22 line 37 to col 23 line 36)(Fig. 10A, 10B).

in response to determining that the wireless power receiver is cross-connected, transmit, through the communication module, a control signal with a permission field indicating that the wireless power receiver is not permitted due to the cross connection.
Von Novak discloses wireless receiver is not permitted due to the cross connection (avoidance of cross-connection of a chargeable device) by detecting an impedance change above an impedance change threshold within a first time period (col. 6, line 56 to col. 7 line 4). 

15. (Original) The wireless power transmitter of claim 14, further comprising a power transmitter, and,
Von Novak and Kirby et al. discloses all of the limitations of claim 14 as set forth above.
wherein the controller is further configured to transmit, through the power transmitter, power, in response to determining that the wireless power receiver is not cross-connected.
Von Novak discloses controller 415 configured to transmit, through the power transmitter 404, transmitting power to the wireless power receiver 508, in response to determining that the wireless power receiver is not cross-connected (avoidance of cross-connection of a chargeable device) (col. 6, line 56 to col. 7 line 4; col. 12 lines 9-20). (Fig. 4 and Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
6.0	ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.0	CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2007/082039 discloses receiver on time and off time configuration information 918, e.g., the starting and ending times of the on-time intervals.(page 23 [00104]).
US 20130002038 discloses electronic device may determine whether or not the power transmission of the wireless power transmitter has been reset (reconfigured) (S230)), and set the time interval to a second time when it is determined that the power transmission has been reset (S240).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 detect a load in accordance with a change in impedance.
        2 Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c)).